IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                            February 15, 2008
                               No. 07-30038
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk
HARLAN CAUSEY

                                         Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                         Respondent-Appellee


                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:03-CV-968


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     Harlan Causey, Louisiana prisoner # 98397, was convicted by a jury of
simple possession of cocaine and simple possession of marijuana. State v.
Causey, 752 So. 2d 287, 289 (La. Ct. App. 2000). The trial court adjudicated
Causey as a third felony offender and sentenced him to life imprisonment
without benefit of probation or suspension of sentence. Id. Causey filed a
28 U.S.C. § 2254 petition challenging that conviction and sentence. Causey now
appeals the district court’s dismissal of his § 2254 petition as time barred.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30038

Causey argues that the district court erred in finding that he did not place his
state certiorari petition in the prison mail on or before February 25, 2000, the
deadline for filing. Although Causey challenges the reliability of the state’s
evidence of the date of filing, he has not shown that the district court clearly
erred in its factual finding. See Alexander v. Cockrell, 294 F.3d 626, 628 (5th
Cir. 2002).
      Causey’s equitable tolling argument is beyond the scope of remand and
therefore is not before this court. Nonetheless, Causey has not shown the “rare
and exceptional circumstances” necessary to warrant equitable tolling. See
Felder v. Johnson, 204 F.3d 168, 170-71 (5th Cir. 2000) (internal quotation
marks and citation omitted).
      AFFIRMED.




                                       2